DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                                      Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 4/7/2021 is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.

                                                 Ex Parte Quayle Action       
          Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 ©.G. 213, (Comm'r Pat. 1935).           A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
          This application is in condition for allowance except for the following formal matters:
2.        Claims 1-10 are objected to because of the following informalities:
           Regarding claim 1, in lines 1-19, for clarification purposes, lines 1-19 should be recite as following:
           “An overhead power line insulator comprising a device for detecting a leakage current and for transmitting data, which the device is suitable for detecting and measuring a leakage current of the insulator, for recording values of a measured current in a computer memory, for transmitting data representative of said values to a station that is remote from the insulator, the device configured to:            measure the leakage current of the insulator during a first measurement period in a measurement circuit, and record a first value corresponding to a maximum magnitude of the measured leakage current in the memory; the measurement circuit, and record a second value corresponding to a maximum magnitude of the measured leakage current in the memory;          leakage current is less than or equal to the first value of the leakage current, and then starting said measurement circuit again after said certain sleep period of time”.
          Regarding claims 3-10, line 2 recites “the device is arranged in such a manner that”. For clarification purposes, the limitation “the device is arranged in such a manner that” should be deleted.

            Claims 2-10 are also objected as they inherit the deficiencies in claim 1.
      
                                                           Reason for Allowance
3.       Claims 1-14 are objected to as being dependent upon objected base claims, but would be allowable if corrected to overcome the claim objections set forth above in this Office action. 4.      The following is a statement of reasons for the indication of allowable subject matter:  
          a.   The closest references are found based on the updated search:
  Phillips et al. (US. Pat. 9535105) discloses method of detecting leakage current in an insulator disc string of an electrical power system, comprising the steps of: (a) providing a sensor unit having: (i) a sensor disc configured to surround and attach to a cap of the insulator disc string; and (ii) a housing electrically connected to the sensor disc and having electronics configured to measure and communicate leakage currents on an insulator disc of the insulator disc string; (b) opening the sensor disc to receive the cap therein; (c) closing the sensor disc such that a ring is formed around the cap; (d) securing the sensor disc to the cap using sharpened bolts, wherein the bolts extend through an upper disc set of the sensor disc and penetrate through an insulating barrier on the cap to provide a mechanical and electrical connection; (e) conducting a leakage current from an insulator disc of the insulator disc string through a lower disc set of the sensor disc to the electronics; and (f) using the electronics to measure and communicate the leakage currents to an external receiver (see the specification for more details). 
             Phillips et al. (US. Pub. 20130169286) discloses a sensor apparatus for detecting leakage current in a post-type insulator of an electrical power system, the apparatus comprising: a sensor unit having a housing, the sensor unit comprising: a sensor assembly operable to generate an analog signal proportional to a received leakage current; an electronics module operable to covert the analog signal to a digital value; and a communications system operable to wirelessly transmit the digital value to an external receiver; a collection band adapted to be connected to an exterior surface of the insulator; and a transfer lead interconnecting the sensor assembly and the collection band, the transfer lead operable to transfer leakage current from the insulator from the collection band to the sensor assembly. (see claim 1 and the abstract for more details).
    Moreau et al. (US. Pat. 5973500) discloses an apparatus for detecting an insulation defect in at least one device connected into an electrical power transmission or distribution network and having: leakage current measuring sensors (10) arranged on a ground line (19a, 19b, 19c) of the device; a measurement signal analogue/digital converter (58, 60); and a signal processing unit (14) including a comparison circuit (75) for comparing the measurement signal with a maximum threshold value representative of the maximum value of the leakage current permitted to flow in the ground line (19a, 19b, 19c), to obtain an insulation defect signal. The processing unit (14) includes a discriminator circuit (76) for discriminating, in the insulation defect signal, between a component of a useful signal and a component of a disturbance signal (see the specification for more details).       

           b.     Regarding claim 1, the cited references, alone or in combination, do not disclose nor fairly suggest:              “An overhead power line insulator including a device …. measure said leakage current during a second measurement period following the first measurement period in a measurement circuit, and record a second value corresponding to a maximum magnitude of the measured leakage current in a memory, the overhead power line insulator being characterized in that the device is further arranged in such a manner as to: compare the first value of the current with the second value; and stop said measurement circuit for a certain sleep period of time if the second value of the current is less than or equal to the first value of the current, and then starting said measurement circuit again after said certain sleep period of time” in combination with all other elements as claimed in independent claim 1. 
            As to claim(s) ***8, the claims are allowed as they further limit allowed claim ****7.

                                                                  Conclusion5.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
1/22/2022